To compel William Finley, late supervisor, and William J. Terney, county treasurer (Roscommon), to deliver to relator the books, blanks, assessment rolls and papers pertaining to the office of supervisor.
Granted, without costs, April 26, 1893.
Finley, the then supervisor, and relator were candidates for the office of supervisor, at the spring election, held April 3, 1893, and it is conceded that relator received a majority of the votes cast, and was declared elected.
The petition avers, a regular nomination at the party caucus and notice by proper certificate signed by the chairman and secretary of the caucus, filed with the township clerk more than ten days previous to the day of election. The answer denies this allegation “upon information and belief.” It is conceded that a printed ballot was used at the election and both candidates were voted for upon said ballot; but the answer claims that no official ballot was used, but does not state why the ballot was not an official ballot.